Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed. The following is the examiner’s statement for allowance:
Regarding claim 1, the prior art does not disclose “A battery case… a power converter… configured to step up the input voltage to supply a corresponding stepped-up output voltage, via an output, to the second electronic device without supplying power to the battery… a switch coupled between the power converter and the output…” in combination with the remaining limitations of independent claim 1. Dependent claims 2-4 are also allowed.

Regarding claim 5, the prior art does not disclose “A battery case… the second electronic device is configured to draw a first amount of power in a first state and a second amount of power that is greater than the first amount of power in a second state… supplying a difference between the threshold amount and the second amount of power from the battery; a current sensor configured to monitor an amount of current flowing into the battery; and a switch configured to control the amount of current flowing into the battery to prevent excessive charging currents.” in combination with the remaining limitations of independent claim 5. Dependent claims 6-7 are also allowed.

Regarding claim 8, the prior art does not disclose “…wherein the circuitry includes first and second switches coupled between the battery and the first connector, wherein the circuitry is configured to close the first and second switches to provide the battery voltage to the first 

Regarding claims 11 and 13, the prior art does not disclose “A battery case… circuitry configured to: receive a sequence of power data objects; reorder the received sequence of power data objects; and provide the reordered sequence of power data objects to the electronic device.” in combination with the remaining limitations of independent claims 11 and 13. Dependent claims 12 and 14-17 are also allowed.

Regarding claim 18, the prior art does not disclose “A battery case… supply power less than or equal to the threshold amount to the second electronic device from the first electronic device and supply power exceeding the threshold amount to the second electronic device from the battery without using a battery on the second electronic device to power operations on the second electronic device.” in combination with the remaining limitations of independent claim 18. Dependent claims 19-20 are also allowed.

The examiner found HUANG et. Al. (US 2016/0064979) and HSIAO et al. (US 2017/0099047 A1, hereinafter HSIAO) to be the closest prior art of record.
HUANG discloses a case for a portable electronic device, the case comprising an internal battery, a converter and a plurality of switches. The switches can be controlled to provide power to the output interface via the converter without charging internal battery, however HUANG does not disclose a switch connected between the converter and the output connector and there 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	

/AHMED H OMAR/Examiner, Art Unit 2859   

/EDWARD TSO/Primary Examiner, Art Unit 2859